UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4920


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

CLAYTON DOYLE BULLIN, a/k/a Doyle Bullin,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:04-cr-00043-RLV-DCK-2)


Submitted:   August 21, 2014                 Decided:   August 25, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Anderson Barth, LAW OFFICE OF MICHELLE ANDERSON BARTH,
Burlington, Vermont, for Appellant. Anne M. Tompkins, United
States Attorney, William M. Miller, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clayton Doyle Bullin appeals from the district court’s

judgment      revoking        his   supervised      release     and    imposing      a

sixty-month term of imprisonment.              On appeal, Bullin claims that

his Due Process Clause and Federal Rule of Criminal Procedure

32.1   rights      were   violated    when    his   attorney     did   not    call   a

witness that he requested to testify.                   He also challenges his

sentence, alleging that the court did not consider the need to

avoid unwarranted sentencing disparities.                  Finding no error, we

affirm.

              We     review     a   district     court’s       judgment      revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.         United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).          On appeal, Bullin alleges that his rights under

Rule   32.1    and    the     Due   Process    Clause   were    violated      because

counsel would not call Parole Officer Chelsey Padilla, as Bullin

requested.         Although Bullin claims that he was denied his right

to confront witnesses, this claim is without merit as counsel’s

decision was a strategic one, and the claim is better raised as

an ineffective assistance of counsel claim.                      Bullin fails to

show that the district court violated his confrontation rights

and, further, no ineffective assistance conclusively appears on

the record.



                                          2
       Next,    Bullin      argues         that          his    sentence      was    unreasonable

because the court did not fully consider his arguments that his

original sentence would have been lower had the Fair Sentencing

Act    been     enacted       before            he       was     sentenced        and    had     his

consolidated North Carolina convictions be counted as a single

offense, instead of multiple offenses.                                 “A district court has

broad discretion when imposing a sentence upon revocation of

supervised release.”              United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013).           In exercising such discretion, the court “is

guided by the Chapter Seven policy statements in the federal

Guidelines manual, as well as the statutory factors applicable

to    revocation      sentences         under        18        U.S.C.   §§    3553(a),        3583(e)

[2012].”       Id. at 641.

       We   will     affirm       a    sentence           imposed       after     revocation      of

supervised      release      if       it    is    within         the    prescribed       statutory

range and not plainly unreasonable.                              United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                            The court first considers

whether        the    sentence             is        procedurally            or     substantively

unreasonable.         Id. at 438.               In this initial inquiry, the court

takes a more deferential posture concerning issues of fact and

the    exercise       of    discretion            than         reasonableness        review       for

Guidelines sentences.                 United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).                  Only if this court finds the sentence

procedurally         or    substantively                 unreasonable,        must      the    court

                                                     3
decide whether it is plainly so.                Id. at 657; see also United

States v. Bennett, 698 F.3d 194, 200 (4th Cir. 2012), cert.

denied, 133 S. Ct. 1506 (2013).               This court presumes a sentence

within the Chapter Seven policy statement range is reasonable.

Webb, 738 F.3d at 642.

            We have reviewed the record and conclude that Bullin’s

sentence is reasonable, and the district court did not err or

abuse    its   discretion.        The        sentence    is     within   both    the

prescribed statutory range and the policy statement range, and

the district court reasonably determined that a sentence at the

high end of the policy statement range was appropriate in this

case.

            Accordingly, we affirm the judgment.                 We deny Bullin’s

motions to file a pro se supplemental brief.                     We dispense with

oral    argument   because      the    facts    and     legal    contentions     are

adequately     presented   in    the    materials       before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         4